Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States viz.: Whether the rights of defendant were violated by the denial of motions made by him for a severance and by the introduction as against him of statements which were made to a witness by his codefendants in his absence. The Court of Appeals held that there was no violation of defendant’s constitutional rights. [See 25 N Y 2d 869.]